It seems clear to me that the evidence that each party supports the other for half the year is a sufficient basis for finding economic entanglement that rises to a level necessary to establish the essential element of cohabitation. I believe that *Page 352 
this would be true even if there had been evidence that the support provided by each was equal to that provided by the other.
Accordingly, I believe that the trial court ruling was not against the weight of the evidence and I would affirm it.